 

Exhibit 10.6

 



SUBORDINATION OF ADVISORY CONTRACT

 

Date: October 4, 2017

 

WHEREAS, BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware limited partnership,
having an address at c/o Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th
Floor, New York, New York 10019 (“Borrower”), has entered into a certain Credit
Agreement of even date herewith (hereinafter, the “Credit Agreement”) with
KEYBANK NATIONAL ASSOCIATION, having an office at 225 Franklin Street, Boston,
Massachusetts 02110, as agent (in its capacity as agent, hereinafter, the
“Agent,” which term shall include, whenever the context permits, its successors
and assigns as the holder of this Subordination and the Notes and other
Obligations secured hereby), and the other lending institutions which now are or
hereafter become parties to the Credit Agreement (KeyBank National Association
and such other lending institutions are collectively referred to as the
“Lenders” and individually as the “Lender”), pursuant to which the Lenders have
agreed to lend to the Borrower, subject to the terms and conditions of the
Credit Agreement, the sum of up to Two Hundred Fifty Million Dollars
($250,000,000.00) and BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland
corporation (the “Guarantor” and, together with the Borrower, collectively, the
“Obligor”) has provided a guaranty of Borrower’s obligations under the Credit
Agreement pursuant to that certain Guaranty dated as of even date herewith. (All
capitalized terms used herein and not defined herein shall have the meanings set
forth in the Credit Agreement); and

 

WHEREAS, Obligor has entered into a certain agreement (hereinafter, as such may
be amended from time to time, singly and collectively, the “Advisory Contract”)
with BRG Manager, LLC (hereinafter, the “Advisor”), with its principal offices
at 712 Fifth Avenue, 9th Floor, New York, New York 10019, in connection with the
management and operation of the Borrower and its properties; and

 

WHEREAS, one of the conditions of the providing of the Facility pursuant to the
Credit Agreement is the subordination of the Advisory Contract by the Obligor to
the Obligations (as defined in the Credit Agreement) established under the Loan
Documents (as defined in the Credit Agreement);

 

NOW THEREFORE and in consideration of the above, and of mutual covenants
contained herein and benefits to be derived herefrom, the parties hereto agree
as follows:

 

1.By acceptance hereof, the Agent agrees not to exercise any rights under this
Subordination except upon the occurrence and during the continuance of an Event
of Default (as defined in the Credit Agreement). The Obligor or the Advisor may
rely conclusively upon any written notice given by the Agent to the Obligor or
the Advisor of the occurrence of such an Event of Default. Upon and after the
giving of such notice, and until further written notice from the Agent to the
Obligor or the Advisor, the Agent may (but shall not be obligated to) exercise
all rights granted the Agent under this Subordination.

 

2.The Obligor and the Advisor (by its assent hereto) represent and warrant that
the Advisory Contract is in full force and effect and that there are no defaults
under the Advisory Contract by any party thereto, and the Obligor represents and
warrants that the Obligor has not made and will not make any other assignment
thereof.

 



 

 

 

3.Any action or proceedings to enforce this Subordination may be taken by the
Agent either in its name or in the name of the Obligor as the Agent may deem
necessary.

 

4.The Advisor has assented to this Subordination and hereby acknowledges this
Subordination of the Advisory Contract to the Agent and the Lenders and consents
thereto. The Advisor agrees that it will furnish to the Agent copies of all
written notices given to the Obligor with respect to any default of the Obligor
under the Advisory Contract, simultaneously with the giving of such notice to
the Obligor.

 

5.This Subordination does not release or affect in any way the obligations of
the Obligor to the Advisor.

 

6.The rights of the Agent hereunder may be fully exercised by the Agent’s
designee or assignee. Further, upon the assignment by the Agent of its rights
hereunder, the Agent shall be automatically released from any liability of any
nature whatsoever hereunder or under the Advisory Contract.

 

7.If an Event of Default exists, the Advisor agrees that:

 

a.all payments to be made to the Advisor under the Advisory Contract shall cease
until the Event of Default is cured and the Advisor receives written notice from
the Agent that it may resume receiving said payments; provided, however, if the
Advisor is required to fully meet its obligations under the Advisory Contract
without payment, the Advisor may terminate the Advisory Contract upon thirty
(30) days prior written notice to the Obligor and the Agent;

 

b.all of the Advisor’s rights to payment (other than reimbursement for expenses
incurred on behalf of Obligor), and all other rights, remedies, powers,
privileges and discretions as set forth in the Advisory Contract shall be
subject to and subordinate to prior payment and satisfaction in full of the
Obligations of the Obligor to the Agent and the Lenders under the Loan
Documents; provided, however, as long as no Event of Default exists under the
Loan Documents, Advisor may be paid, when due, all fees payable to Advisor under
the Advisory Contract and in the case of nonpayment, as contemplated in Section
7(a) above, Advisor may terminate the Advisory Contract; and

 

c.Any and all amounts which are collected, enforced or received by the Advisor
shall be held by the Advisor as trustee for the Agent and shall be paid over to
the Agent on account of the Obligations of the Obligor to the Agent under the
Loan Documents.

 



2 

 

 

8.This Subordination shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[SEE ATTACHED SIGNATURE PAGES]

 

3 

 

 

It is intended that this Subordination take effect as a sealed instrument as of
the date first above written.

 



  OBLIGOR:         BLUEROCK RESIDENTIAL HOLDINGS, L.P., a Delaware limited
partnership         By: Bluerock Residential Growth REIT, Inc., a Maryland
corporation, its general partner               By: /s/ Michael Konig   Name:
Michael Konig   Title: Chief Operating Officer, General Counsel,and Secretary  
            BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland corporation      
        By: /s/ Michael Konig   Name: Michael Konig   Title: Chief Operating
Officer, General Counsel, and Secretary



 

[Signature Page to Subordination of Advisory Contract]

 

 



  AGENT:             KEYBANK NATIONAL ASSOCIATION,                   By: /s/
Christopher T. Neil     Name: Christopher T. Neil     Title: Vice President



  

[Signature Page to Subordination of Advisory Contract]

 

 

  ADVISOR:                     BRG MANAGER, LLC,   a Delaware limited liability
company   By: Bluerock Real Estate, L.L.C., its Managing Member           By:
/s/ Michael Konig     Name: Michael Konig     Title: Authorized Signatory

 

[Signature Page to Subordination of Advisory Contract]

